Appellant was convicted of a simple assault, and his punishment assessed at a fine of $5.
A bill of exceptions was reserved to the action of the court in failing to charge the law applicable to the right of the defendant "to use all necessary force to protect his castle and premises, and his family while thereon, from threatened attack and from insult, and in doing so he would not be the aggressor or a violator of the law." Appellant verbally requested the court to charge this as a part of the law of the case. Article 719, Code of Criminal Procedure, 1895, provides: "In criminal actions of misdemeanor, the court is not required to charge the jury except at the request of counsel on either side; but when so requested, shall give or refuse such charges with or without modification as are asked in writing." The defendant did not reduce this phase of the law to writing and request it in a special charge. This was his duty, under the statute. As the defendant has not brought himself within the purview of this statute, we deem it unnecessary to enter into a discussion of the applicability of such a charge to the evidence adduced on the trial. Appellant also contends that the evidence does not support the conviction. We are of opinion that it does. The judgment is affirmed.
Affirmed.